Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 7-11, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,656,658 B2.  
Regarding claim 7 of the currently examined application:
Claim 7 of the ‘926 application is directed to a remote demolition robot, comprising: a controller configured to control operation of the remote demolition robot; a drive means; outriggers; a tower rotatably arranged on a body of the remote demolition robot; an arm member movably arranged on the tower, and a remote control for providing commands to the robot, where in the remote control comprises a first joystick and second joystick, each of these comprises a thumb control switch, wherein the first joystick operates the tower, wherein each of the first joystick and the second joystick is configured to operate the arm member of the robot, the thumb control switch of each of the first joystick and the second joystick is configured to operate the drive means of the robot, and said controller is configured to operate the robot in a mode where the tower, the drive means and the arm members of the robot are operable simultaneously.
Claim 1 of the ‘658 patent is also directed to a remote demolition robot on which the controller is configured to control operation of the remote demolition robot, and a remote control for providing commands to the robot, where in the remote control comprises a first joystick and second joystick, each of these comprises a thumb control switch arranged on a lateral side of each of the first and the second joystick, wherein 
As seen herein above, claim 7 of the instantly examined application and claim 1 of the patent claims are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
Regarding claim 8, claim 1 of the patent recites that each of the first and the second joystick being provide with a thumb control switch arranged on a lateral side of each of the first and the second joystick.
Regarding claim 9, claim 3 of the patent recites that the thumb control switch of each of the first joystick and the second joystick is a proportional switch arranged to provide information on how far the thumb control switch is pressed.
Regarding claim 10, claim 4 of the patent recites that the thumb control switch of each of the first joystick and the second joystick is a two-way switch arranged to provide information in response to the thumb control switch being pressed.
Regarding claim 11, claim 5 of the patent recites that the drive means comprises caterpillar tracks.


Claim 1 of the ‘658 patent is also directed to a remote demolition robot, comprising: a controller configured to control operation of the remote demolition robot; a drive means; a tower rotatably arranged on a body of the remote demolition robot; an arm member movably arranged on the tower, and a remote control for providing commands to the robot, where in the remote control comprises a first joystick and second joystick, each of these comprises a thumb control switch arranged on a lateral side of each of the first and the second joystick, wherein the drive means are associated with the thumb control switch of each of the first and the second joystick, wherein the controller is configured to operate the robot in a mode where the tower, the drive means, the arm member and any tool being carried by the arm member are operable simultaneously.  Claim 6 of the ‘658 patent recites “the first or the second joystick 
As seen herein above, claim 18 of the instantly examined application, and claims  1-6 of the patent ‘658 are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
Allowable Subject Matter 
The prior art closest to the subject matter of the claimed invention is the reference of Carlsson (US 2011/0282519 A1) which discloses a control system for a remote control work machine.  In Carlsson, an operator uses a remote control to operate the work machine. The remote control has a left and right control stick, each stick includes a left button and a right button on top of it.  Both control sticks perform at least two different functions of work or travel.  However, Carlsson is not quite disclosing or suggesting the features of “a remote control for providing commands to the remote demolition robot, the commands being interpreted by the controller to cause the controller to control the operation of the remote demolition robot, wherein the remote control comprises a first joystick and a second joystick, each of the first joystick and the second joystick comprising a thumb control switch, wherein either of the first joystick or the second joystick further comprises a top switch, wherein the first joystick is configured to operate the tower, wherein the thumb control switch of each of the first joystick and the second joystick is configured to operate the drive means, wherein each of the first joystick and the second joystick are each configured to operate the arm 
For at least the reason set forth herein above, claims 1-6, and 12-17 are set in a condition for allowance.
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TUAN C TO/Primary Examiner, Art Unit 3667